Citation Nr: 0811171	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-24 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a personality disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1974 to March 1979.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2004 
rating decision of the Nashville, Tennessee Department of 
Veterans Affairs (VA) Regional Office (RO).  In his July 2004 
VA Form 9, substantive appeal, the veteran requested a 
videoconference hearing before the Board.  A Travel Board 
hearing was scheduled for July 2006; however, prior to the 
scheduled date, the veteran contacted the RO via telephone to 
cancel the hearing and declined rescheduling.


FINDING OF FACT

The veteran has a personality disorder; there is no competent 
(medical) evidence that he has an acquired psychiatric 
disability that was superimposed on the personality disorder 
(including in, or due to, service).


CONCLUSION OF LAW

Service connection for a personality disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R.§§ 3.303(c), 4.9, 4.127 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An April 2004 letter and two letters 
in August 2004 explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, the evidence he was responsible for providing, and 
advised him to submit any evidence or provide any information 
he had regarding his claim.   The September 2004 rating 
decision and a July 2005 statement of the case outlined what 
the evidence showed and governing legal criteria, and 
explained the reason for the denial of the claim, 
specifically including that a personality disorder, of 
itself, was not a compensable disability.  He has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 letter informed the veteran of 
disability rating and effective date criteria.   Any timing 
defect of this notice is nonprejudicial, as the evaluation of 
a disability or effective date of an award are not matters 
for consideration herein.

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a VA examination in 
November 2004.  The veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
also met.  Accordingly, the Board will address the merits of 
the claim.
B.	Factual Background

The veteran's SMRs show that his October 1974 report of 
medical history and service entrance examination report are 
silent for findings, complaints, treatment, or diagnoses 
relating to a psychiatric disorder.  He was treated in May 
1975 following a suicide attempt.  Acute situational reaction 
manifested by self-destructive behavior was diagnosed; 
precipitating factors were stress and marital problems.  In 
November 1975, he was again seen, by a psychiatrist, 
following threats to kill his wife and allegedly attacking a 
Hawaiian police department officer with a butter knife.  
Acute situational stress reaction with poor impulse control 
was diagnosed.  In November 1978, the veteran was 
hospitalized for over two weeks for mental health problems.  
During this hospitalization, it was noted that in addition to 
the two instances discussed above, the veteran had also been 
seen by Community Mental Health Activity and undergone 
complete psychological testing, during which suspicion of 
borderline thought disorder with strong characterological 
disturbance was noted.  Upon discharge, mixed personality 
disorder, chronic, severe, was diagnosed.  

A March 1979 service personnel record documents that the 
veteran was separated from service due to "unsuitability - 
personality disorder."

Nolachuckey-Holston Area Mental Health Center (NHAMHC) 
private treatment records from September to October 1987 show 
that the veteran was seen due to domestic difficulties with 
his daughter and also having been charged with assault and 
battery.  It was noted that he was seen previously, in 1984, 
when mixed personality disorder and adjustment disorder with 
mixed emotional features was diagnosed.  In September 1987, a 
psychiatrist gave a diagnosis of personality disorder not 
otherwise specified; paranoid schizophrenia to be ruled out.  
On Minnesota Multiphasic Personality Inventory (MMPI) testing 
in October 1987, the psychologist noted that "[i]ndividuals 
with [the veteran's] profile usually receive a diagnosis of 
personality disorder."  

The veteran was seen at the NHAMHC again from February to 
August 2001.  Private treatment records reflect that 
adjustment disorder with mixed disturbances of emotions and 
conduct was diagnosed.  His prior diagnosis of personality 
disorder was also noted and discussed during therapy 
sessions.

October 2003 to January 2004 private treatment records from 
Dr. B.M. are silent for complaints, findings, treatment, or 
diagnosis relating to psychiatric disability.

VA outpatient treatment records from October 2000 to October 
2004 show that the veteran was initially seen in October 2000 
due to marital conflict.  He was advised that the VA did not 
provide domestic violence counseling.  In January 2004, 
schizoid personality disorder with paranoid features was 
diagnosed.

On November 2004 VA examination, the examiner found that, in 
general, the veteran's affect was constricted and he appeared 
anxious.  He did not reveal suicidal or homicidal thoughts, 
but presented with depressed mood, manifested by low energy.  
He manifested paranoid ideation consisting of a continuing 
narrative with persecuting theme, and described impaired 
impulse control resulting in numerous legal charges of 
assault.  His thought process was goal-directed and coherent, 
though there were signs of psychosis and auditory 
hallucinations during the mental status exam.  Based on these 
findings, the examiner offered a diagnosis of schizoid 
personality disorder, and opined that it was not related to 
the veteran's active duty service.  Rather, she found that it 
preexisted from childhood based upon the veteran's 
psychiatric history.

In a March 2008 information hearing presentation, the 
veteran's representative argued that the veteran's 
personality disorder did not preexist from childhood as he 
was found fit for purposes of enlistment upon service 
entrance physical examination, and that an opinion by a panel 
of psychiatrists should be sought to determine "whether the 
veteran's difficulties in service represented prodromal 
schizophrenia or other psychosis."

C.	Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

A disorder also may be service connected if the evidence of 
record shows that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Service connection cannot, by regulation, be granted for 
personality disorder.  A personality disorder is defined by 
regulation as a congenital or developmental disorder.  
Developmental disorders are excluded, by regulation, from the 
definition of disease or injury for which veteran benefits 
are authorized if incurred or aggravated in service.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Hence, regardless of the 
character or the quality of the evidence the veteran may 
submit, a strictly developmental defect, to include as 
pertinent here a personality disorder, cannot be recognized 
as a compensable disability, and the claim of service 
connection for such disability must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Service connection for a personality disorder is permissible 
in very limited instances (only) where there is competent 
medical evidence indicating that such disorder was aggravated 
during service by a "superimposed" disease or injury.  
38 C.F.R. §§ 4.9, 4.127; see Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); Beno v. Principi, 3 Vet. App. 439, 441 
(1992).

The competent (medical) evidence of the record shows that the 
veteran's mental health issues in-service were due to his 
personality disorder rather than to a superimposed acquired 
psychiatric disorder.  His SMRs reflect that he had two 
instances of acute situational stress reactions in service, 
both as a result of marital strife.  In November 1978, 
chronic and severe mixed personality disorder was diagnosed, 
and he was discharged from service as a result of this 
condition.  A chronic acquired psychiatric disability was not 
found in service, and no postservice treatment 
provider/examiner has opined that the manifestations in 
service reflected superimposed acquired psychiatric 
disability.

Postservice treatment records consistently show diagnoses of 
a personality disorder.  In September 1987, personality 
disorder not otherwise specified was diagnosed.  On October 
1987 MMPI, it was noted that individuals with profiles like 
the veteran's received a diagnosis of personality disorder.  
In February 2001, adjustment disorder with mixed disturbances 
and conduct was diagnosed.  In January 2004, schizoid 
personality disorder with paranoid features was diagnosed.  
On November 2004 VA examination, schizoid personality 
disorder was diagnosed.  Because these diagnoses are all of 
personality disorders (and do not include superimposed 
acquired psychiatric disability), the disabilities diagnosed 
postservice are not compensable.  See also DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 558-59 (31st ed. 2007) 
(defining "schizoid personality disorder" as a personality 
disorder marked by detachment from social relationships and a 
restricted range of emotional experience and expression).  

The veteran's representative argues, in essence, that the 
veteran may have an acquired psychiatric disability, and that 
manifestations in service were early signs of such 
disability.  The representative requests a VA examination for 
the purpose of securing a medical opinion to that effect.  
However, VA has already arranged for the veteran to be 
examined, and such examination did not find any acquired 
(non-personality disorder) psychiatric disability.  The 
examiner reviewed the veteran's claims file, and described 
evaluation findings in detail.  The Board finds no reason to 
question her conclusions.  Significantly, the veteran has not 
submitted any competent (medical) evidence suggesting that he 
has a mental condition other than a personality disorder.  
Because the veteran's representative is a layperson, her own 
musings that the veteran has a compensable psychiatric 
disability that became manifest in service are not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).   

In light of the foregoing, the veteran's claim of service 
connection for a personality disorder must be denied.  The 
Board has considered the benefit of the doubt doctrine; as 
the preponderance of the evidence is against his claim, that 
doctrine does not apply.


ORDER

Service connection for a personality disorder is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


